Citation Nr: 1728655	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for benign essential blepharospasm, to include as due to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the VA Regional Office (RO) in San Diego, California.

In September 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran has submitted evidence indicating that benign essential blepharospasm may be a genetic disorder.  See September 2016 Correspondence (citing a study that the disorder likely results from a combination of genetic and environmental factors).  Generally, congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown , 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after entry into service or was aggravated during service beyond its natural progression.  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009).
The record does not indicate whether the Veteran's condition is a congenital "disease" or "defect" for VA compensation purposes.  In fact, it is unclear whether the Veteran's condition is genetic.  As the Veteran has not been provided a VA examination, the Board finds that a remand is necessary to afford the Veteran an examination to determine the etiology of the benign essential blepharospasm.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. R.E. and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed benign essential blepharospasm.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that any diagnosed benign essential blepharospasm had its onset in service or is related to the Veteran's military service, to include as due to herbicide agents.  

The examiner should also opine as to whether it is at least as likely as not that benign essential blepharospasm is a congenital abnormality.  If so, is such a condition a defect or disease?  

If the examiner identifies a congenital "defect," then they should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) than not that there was any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

If the examiner finds a congenital "disease," then they should offer an opinion as to to whether it is at least as likely as not than not that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's active service.  

The examiner should consider the Veteran's September 2016 correspondence suggesting that benign essential blepharospasm has genetic factors, his in-service exposure to herbicide agents; and the opinions from Drs. D.S. and R.E. received in November 2016.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested examination complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




